COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Mireya Patino Garcia v. The State of Texas

Appellate case number:   01-14-00939-CR

Trial court case number: 1952529

Trial court:             County Criminal Courtt at Law No 9 of Harris County

       Appellant’s Motion for Extension of Time to File the Clerk’s Record and Reporter’s
Record is GRANTED, in part. The records are due January 20, 2015, with no further
extensions.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually    Acting for the Court


Date: December 23, 2014